Case 1:19-cr-10117-IT Document 559-1 Filed 10/16/19 Page 1 of 2




                      Exhibit A
          Case 1:19-cr-10117-IT Document 559-1 Filed 10/16/19 Page 2 of 2




The Honorable Judge Talwani

US District Court for the District of Massachusetts



October 14, 2019



Dear Judge Talwani:

Thank you for reading my letter.

I do not want to make any excuses or offer any justifications for what I did. I committed a crime and I
knew what I did was wrong. I am ashamed. I am embarrassed. And I am so very, very sorry. This
wasn't just a single bad decision. I could have stopped at multiple points, but each time I made the
deliberate choice to go forward . I accept full responsibility for all of my actions. What I did was to put
myself and my family over all the parents and children who play by the rules and who have far fewer
advantages than I do. I am ashamed I did this. And I am ashamed that in doing so I ended up hurting my
own family too.

There is absolutely no excuse. I committed this crime for myself. Not because I wanted my son to go to
any particular school, but because I needed to make myself feel like a better mother. I felt like I had
failed my son in so many ways, including my husband leaving us, and seeing my son suffer the
consequences. I committed this crime, in part, out of fear that Rick Singer was correct, and my son
would not get into any college . Fear is not a reason to commit a crime . And while I did not want to fail
my son, I did the exact opposite. I failed him, my daughter, my family and friends, and my community.

I will never forgive myself for committing this crime. I knew better, and I didn' t follow my own sense of
right and wrong. My family and my children have been lucky to have so many advantages that other
families and children do not. And yet I committed a crime so that my son could have another
advantage, an unfair and illegal one. It was a terrible thing to do. Every day I regret having made that
choice. I have hurt the parents and students who don't have the resources my family has. My actions
showed them that, in a system already stacked against them, people with more money and resources
were finding yet another advantage that they did not deserve and were not entitled to. That is not
right. I know that I can never truly make amends to these other students and families, but I will spend
the rest of my life trying.

I am truly, truly sorry for what I have done. I had everything, and I chose to do the wrong thing. I have
no one to blame but myself take full responsibility and I will accept whatever sentence you decide is
necessary to punish me for what I have done.

Thank you for your time.




Jane Buckingham
